Citation Nr: 0821532	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from September 1975 
to December 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin - 
which, in relevant part, denied the veteran's claims for 
service connection for a low back disorder (inclusive of a 
herniated disc, degenerative joint disease, and scoliosis) 
and for a left knee disorder (inclusive of degenerative joint 
disease).  


FINDING OF FACT

The veteran's left knee and low back disorders were not 
caused or made worse by his active military service.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  The veteran's low back disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1131, 1137 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims filer reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in April 
and June 2005, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued those 
letters prior to initially adjudicating the veteran's claims 
in October 2005, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  As 
well, those letters specifically asked that he provide any 
evidence in his possession pertaining to his claims.  Id., at 
120-21.

The more recent August 2006 statement of the case (SOC) also 
informed the veteran of the downstream disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional notice, the RO has gone back and readjudicated his 
claims in the January 2007 supplemental SOC (SSOC) based on 
any additional evidence received in response to that 
additional notice and since the initial rating decision at 
issue and SOC.  This is important to point out because the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently held that a SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the report of his 
recent September 2005 VA compensation examination for a 
medical nexus opinion concerning the cause of his claimed 
conditions - and in particular, whether they are related to 
his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  




Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



Entitlement to Service Connection for a Left Knee Disorder

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  
See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed).  At the 
conclusion of his September 2005 VA compensation examination, 
the veteran was diagnosed with left knee degenerative joint 
disease.  Therefore, he has the required current disability.  
So the determinative issue is whether this disability is 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the veteran's June 1975 enlistment 
examination report did not note any abnormalities of his left 
knee.  Therefore, the presumption of soundness attaches and 
the theory of aggravation is not for application in this 
case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's SMRs show he was seen on several occasions for 
complaints of left knee pain.  He was first seen for swelling 
and tenderness in this knee in April 1976.  He reported that 
he had been experiencing these symptoms for three weeks, and 
that he could not recall having injured this knee.  
In May 1976, after an examination and X-rays, he was 
diagnosed with "chondromalacia, patella, left" because the 
X-rays had revealed a vague mass in the suprapatellar pouch 
consistent with osteochondromatosis.  In June 1976, 
a Medical Board determined his symptoms had improved, but 
that he was still unable to handle his full duty.  In 
December 1976, it was determined that he had full range of 
motion in his left knee with no effusion, atrophy, or 
swelling, and stable ligaments.  There was still some 
patellofemoral crepitation with patella compression.  
Additionally, it was noted that he had been performing 
strengthening exercises, running on the knee without 
difficulty, and participating in basketball games.  The 
diagnosis was "chondromalacia, patella, left knee, 
resolved."  In December 1976, the Medical Board concurred 
with these findings.

The veteran's annual examination report in November 1977 did 
not note any abnormalities of his left knee.  In June 1979, 
he was seen for left leg pain, as opposed to specifically 
referable to his left knee, and his September 1979 separation 
examination report also did not note any abnormalities of his 
left knee.  His military service ended in December 1979.

Post-service, from July to September 1996, the veteran was 
seen by C. K., a private chiropractor.  The veteran told C. 
K. that he was having low back pain and left leg pain, which 
occasionally goes beyond the knee.  The medical records only 
show evidence of treatment by C. K. for the veteran's low 
back pain, not for his left knee.  

In August 2004, the veteran was seen by the Aurora Health 
Center (AHC).  He told the evaluating physician that he had 
developed pain in his left leg upon starting a new 
cholesterol medication (pravachol).  Although he has since 
stopped taking that medication, the pain in his left leg has 
not gone away, although the pain has reduced slightly.  He 
was diagnosed with possible left leg sciatica.

In September 2005, the veteran had a VA compensation 
examination.  The VA examiner reviewed the veteran's claims 
file for the pertinent medical and other history.  The 
veteran told the VA examiner that he twisted his knee while 
in the military, and later twisted this knee again when he 
got out of the military.  The veteran said he does not 
currently wear a brace for this knee.  It is sore 
occasionally, but there is no locking, dislocation, 
subluxation, weakness, stiffness, or redness.  Upon 
examination, the VA examiner determined there was no evidence 
of erythema, tenderness, or crepitus.  In the diagnosis, the 
VA examiner indicated the left knee strain that occurred in 
the military has resolved without sequela (i.e., residuals), 
adding that the current degenerative joint disease of the 
knees is not related to nor caused by nor aggravated by the 
veteran's military service.

In response to the VA examiner's unfavorable September 2005 
opinion, the veteran more recently submitted an October 2006 
statement from Dr. M.M. of Chiropractic Care Centers.  In 
relevant part, Dr. M.M. indicated he was aware the veteran 
had applied for disability for service-related injury to his 
left knee.  Dr. M.M. added that he could not say to a 
reasonable degree of medical certainty that the veteran's 
current injuries are not service related (also referring to 
the low back), therefore they "may be."

There are a line of precedent cases discussing the lesser 
probative value of opinions, as here, that are equivocal - 
which essentially state that it is possible the condition at 
issue is attributable to the veteran's military service.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  And these cases indicate that, while 
an absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may be" related to service 
is an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

The VA compensation examiner's September 2005 unfavorable 
opinion, in comparison, is far more definitive in concluding 
there is no correlation between the current disability 
affecting the veteran's left knee and his military service.  
That opinion also included an objective clinical evaluation 
of the veteran and review of the claims file for his 
pertinent medical and other history.  The opinion therefore 
had the proper factual foundation, aside from the fact that 
it is unequivocal.  It therefore is more probative, in 
comparison to Dr. M.M.'s October 2006 statement.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

It is further worth reiterating that, prior to the conclusion 
of his military service, it was determined, and confirmed by 
the Medical Board, that the veteran's left knee condition had 
resolved without any chronic residual disability.  In other 
words, although he had complaints concerning his left knee 
while in the military, and received treatment, his problems 
were acute and transitory - not chronic.  Service connection 
is only granted for chronic (meaning permanent) disability.  
The September 2005 VA compensation examiner saw no 
correlation between the left knee problems in service and any 
current left knee disability and, as mentioned, although Dr. 
M.M.'s October 2006 statement suggests otherwise, he 
admittedly could only speculate on this, which is 
insufficient to grant service connection.

Moreover, while the veteran is competent, even as a layman, 
to attest to his experiencing pain and other symptoms 
involving his left knee, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of his current knee problems - and, in 
particular, where they are traceable back to his military 
service.  This is a medical determination.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).

Furthermore, the degenerative joint disease in the veteran's 
left knee did not manifest to a compensable degree of at 
least 10 percent within one year after his service ended in 
December 1979.  So he is not entitled to presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  



For the reasons and bases discussed, the Board finds that the 
preponderance of the evidence is against service connection 
for the veteran's left knee disorder.  So the benefit-of-the-
doubt rule does not apply, and his claim must be denied.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection for a Low Back Disorder

The Board initially notes that at the conclusion of the 
September 2005 VA compensation examination, the VA examiner 
diagnosed the veteran's scoliosis as a "congenital 
abnormality."  Generally, a congenital disease or defect is 
not service connectable as a matter of express VA regulation.  
38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is 
if there is evidence of additional disability due to 
aggravation during service of the congenital disease, but not 
defect, by superimposed disease or injury.  VAOPGCPREC 82-90; 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and 
VAOPGCPREC 11-99.  Here, there is not.  So to the extent the 
veteran is attributing his scoliosis to his military service, 
this portion of his claim is being summarily denied.

That, however, notwithstanding, the results of the September 
2005 VA compensation examination also indicate the veteran 
has additional disability in his low back due to a herniated, 
bulging disc and degenerative joint disease.  So there is no 
disputing he has a current low back disability, even 
disregarding his congenital scoliosis.  See again Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed).  So just as in the case of the claim 
concerning his left knee, the determinative issue is whether 
his low back disability is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning, the veteran's June 1975 enlistment examination 
report did not note any abnormalities of his low back.  
Therefore, the presumption of soundness attaches and the 
theory of aggravation is not for application.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

The veteran's annual examination report in November 1977 did 
not note any abnormalities of his low back.  His SMRs show he 
was seen from May to July 1979 for lumbar back pain, 
tenderness, and muscle spasms.  He had an X-ray in June 1979, 
which was negative.  He was diagnosed with a lumbosacral 
strain and treated with physical therapy and applications of 
heat.

The veteran's September 1979 separation examination report 
did not note any abnormalities of his low back.  His military 
service ended in December 1979.

In September 2005, the veteran had a VA compensation 
examination.  The VA examiner reviewed the veteran's claims 
file for the pertinent medical and other history.  He told 
the VA examiner that he has pain in his lumbar area with 
occasional distribution down his left leg.  He said the pain 
started to occur in 1996 after he was shoveling.  Upon 
examination and X-ray, the VA examiner determined the veteran 
had a lumbar strain in the military, but that it had since 
resolved.  The VA examiner also determined the veteran's 
current symptoms, herniated disc, and bulging disc are not 
related to, nor caused by, his military service.  Instead, 
said the VA examiner, the veteran's current low back problems 
are caused by the shoveling incident that occurred in 1996.  
Additionally, the VA examiner determined that the veteran's 
scoliosis is a congenital abnormality, and that his 
degenerative joint disease is related to aging.



In response to the VA examiner's unfavorable September 2005 
opinion, the veteran more recently submitted an October 2006 
statement from Dr. M.M. of Chiropractic Care Centers.  In 
relevant part, Dr. M.M. indicated he was aware the veteran 
had applied for disability for service-related injury to his 
low back.  Dr. M.M. added that he could not say to a 
reasonable degree of medical certainty that the veteran's 
current injuries are not service related (also referring to 
the left knee), therefore they "may be."

As earlier explained when adjudicating the veteran's left 
knee claim, there are a line of precedent cases discussing 
the lesser probative value of opinions, as here, that are 
equivocal - which essentially state that it is possible the 
condition at issue is attributable to the veteran's military 
service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  And these cases indicate that, 
while an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may be" related to service 
is an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Additionally, Dr. M. 
M. did not provide any medical rationale or explanation for 
the opinion; it was entirely conclusory.  See, e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

The VA compensation examiner's September 2005 unfavorable 
opinion, in comparison, is far more definitive in concluding 
there is no correlation between the current disability 
affecting the veteran's low back and his military service.  
That opinion also included an objective clinical evaluation 
of the veteran and review of the claims file for his 
pertinent medical and other history.  The opinion therefore 
had the proper factual foundation, aside from the fact that 
it is unequivocal and took the time to discuss the etiology 
of all of the low back conditions the veteran currently has 
(his congenital scoliosis, herniated/bulging disc with 
associated sciatica/radiculopathy affecting his left lower 
extremity, and his degenerative joint disease).  The VA 
examiner's opinion therefore is more probative, in comparison 
to Dr. M.M.'s October 2006 statement.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Other records from another private chiropractor, Dr. C.K., 
dated in 1996 and thereabouts, also refer to a sudden onset 
of low back pain and radiation of the pain into the left leg 
immediately following the contemporaneous shoveling incident, 
which was an intercurrent injury the veteran had sustained 
many years after his military service had ended.  Indeed, an 
MRI confirmed that injury had resulted in radicular disease.  
So that private chiropractor's opinion also is insufficient 
to grant service connection because it attributes the 
veteran's then current symptoms to the intercurrent injury he 
had sustained since service, not to the low back strain he 
had while in the military.

While the veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the cause of his current low back 
disability - and, in particular, where this condition is 
traceable back to his military service.  This is a medical 
determination.  See Espiritu v. Derwinski, 2 Vet. App. 494 
(1992).  There is no indication he had degenerative joint 
disease (arthritis) in his low back within the one-year 
presumptive period following his discharge from service, 
i.e., prior to December 1980, so he is not entitled to the 
benefit of the presumptive provisions.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  And, in any 
event, these presumptive provisions are rebuttable by 
probative evidence to the contrary, and the September 2005 VA 
compensation examiner indicated the degenerative joint 
disease in the veteran's low back is attributable, instead, 
to simple aging - not to anything related to his military 
service.



For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder, so the benefit-of-the-
doubt rule does not apply, and this claim must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).  


ORDER

The claim for service connection for a left knee disorder is 
denied.

The claim for service connection for a low back disorder also 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


